—Judgment unanimously affirmed. Memorandum: Defendant was charged with murder in the second degree and arson in the first degree for stabbing a barmaid who worked at a tavern, beating her with a blunt instrument, and then setting her and the tavern on fire. The victim gave a dying declaration identifying defendant as her assailant. Following denial of his motion to suppress, defendant pleaded guilty to the murder and arson charges.
There is no merit to the contention of defendant that County Court erred in denying his motion to suppress his oral and written statements and items of physical evidence seized from his home and automobile. The record supports the court’s determination that defendant was not in custody when he made incriminating oral admissions because the initial interview of defendant was not custodial in nature (see, People v Centano, 76 NY2d 837, 838; People v Rivas, 214 AD2d 996, lv denied 86 NY2d 801). Thereafter, defendant was properly advised of his Miranda rights and, after waiving his rights, freely and voluntarily gave a written statement to the police.
We have reviewed the other issues raised on appeal and conclude that they are also without merit. (Appeal from Judgment of Jefferson County Court, Clary, J. — Murder, 2nd Degree.) Present — Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.